Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 4: REPLACE “the wheel” WITH -- the wheel blank –
In Claim 1, line 5: REPLACE “the wheel” WITH -- the wheel blank --
In Claim 1, line 7: REPLACE “the wheel” WITH -- the wheel blank --
In Claim 1, line 9: REPLACE “the wheel” WITH -- the wheel blank --
In Claim 1, line 12: REPLACE “the wheel” WITH -- the wheel blank --
In Claim 6, line 2: REPLACE “the shot” WITH -- the shot used for shot peening --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kobayashi (US 5,722,165) teaches heat treating a cast wheel, forging the wheel, and shot blasting portions of the wheel (Fig. 1; Col. 2, lines 30-41). Skeen (US 4,228,671) teaches performing first and second stage shot peening steps on a wheel (Col. 3, lines 5-47). Notably Skeen does not teach any heat treatment before the shot peening is performed.Hori (EP 3124633A1) teaches heating, forging and tempering of an aluminum component followed by solution heat treatment, quenching at 20°c to 70°C for 30 minutes or shorter, drying for one hour or shorter; and over-aging at 180°C to 220°C for 2 to 24 hours (claim 5) and teaches a shot blasting step using glass beads (para. 126). Hori teaches performing the method is advantageously used as or for strength members typically of transportation equipment, and, in particular, used as or for automobile suspension members (para. 1). Notably Hori does not mention the method being used to make a wheel. 	Together these references have some elements of the claimed method but Examiner does not find it obvious to combine them to arrive at the claimed method, especially since the claimed method specifically recites the order required for the steps. The prior art of record does not disclose nor render obvious the method of a thermal treatment and shot peening method for a wheel, comprising the following steps: S1, heating a wheel blank to T1, and preserving the heat for t1; S2, fast heating the wheel blank treated in S1 to T2, and preserving the heat for t2; S3, quenching the wheel blank treated in S2, wherein a quenching medium is at temperature T3, and the quenching transfer time is t3; S4, performing aging treatment on the wheel blank treated in S3 at aging temperature of T4, and preserving the heat for t4; S5, performing first-stage shot peening on the wheel blank treated in S4 under the following conditions: a shot diameter is d1, a nozzle distance is D1, an impact angle is A1, a shot flow is F1 and a shot speed is V1; and S6, performing second-stage shot peening on the wheel blank treated in S5 under the following conditions: a shot diameter is d2, a nozzle distance is D2, an impact angle is A2, a shot flow is F2 and a shot speed is V2. The claim is thus deemed allowable.

Priority
Examiner notes that the foreign priority document recites a shot blasting process while the instant application recites shot peening. It is not clear if this is a translation issue in the foreign application when translated to English. This distinction does not affect prosecution currently but is noted for future reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ryan J. Walters/Primary Examiner, Art Unit 3726